Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Election/Restrictions
	The election of claims 1-20 which read on species of figs. 1A-1C, 2, 3, and 4A-4C is noted. Examiner agreed that figs. 1A-1C, 2, 3, and 4A-4C belong to 1 species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US pat 10304817).
	With respect to claim 1, Lin et al. teach a semiconductor package, comprising (see figs. 3a-3g and associated text): 
a semiconductor chip 124 on a substrate 140, the semiconductor chip including a circuit region (any parts in chip not edge) and an edge region (side) around the circuit region; and 
a molding layer 170 on the substrate and covering a sidewall of the semiconductor chip, 
wherein the semiconductor chip includes a reforming layer 168 on the edge region, and 
wherein a top surface of the reforming layer is substantially coplanar with a top surface of the molding layer.  
 the reforming layer is disposed at a portion of the sidewall of the semiconductor chip.  
With respect to claim 3, Lin et al. teach the molding layer is in contact with a sidewall of the reforming layer.  
With respect to claim 8, Lin et al. teach a sidewall of the molding layer is aligned with a sidewall of the substrate.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US pat 10304817).
With respect to claim 9, Lin et al. fail to teach the range for the chip thickness.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the chip thickeness  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Allowable Subject Matter
s 4, 5, 6, 7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814